Citation Nr: 0302360	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  98-10 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
cervical spine, thoracic spine, and lumbar spine 
disabilities.  

2.  Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
right knee and left knee disabilities.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection an eye 
disability, to include residuals of corneal abrasions, 
refractive visual error, and photophobia.  

(The issue of entitlement to service connection for 
disability of the thoracic and lumbar pine will be the 
subject of a decision at a later time.)


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had honorable active duty in the Navy from March 
1963 to March 1967.  He served with the Army National Guard 
from April 1960 to March 1963 and from February 1972 to June 
1972, which included active duty for training from May 1960 
to November 1960, July 1961 to August 1961, and June 1962 to 
July 1962.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claims of entitlement to service 
connection for back, knee, and eye disabilities.  

In February 2000, the veteran moved to the jurisdiction of 
the Albuquerque, New Mexico VARO, and in December 2001, the 
Board remanded the case to obtain additional service 
department and service medical records.  According to a June 
2002 VA report of contact, the veteran moved back to the 
jurisdiction of the Phoenix, Arizona VARO.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for disability of the 
thoracic and lumbar spine pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.  

pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  The November 1988 Board decision denied entitlement to 
service connection for cervical spine, thoracic spine, lumbar 
spine, right knee, and left knee disabilities.  

2.  Evidence received since the November 1988 Board decision 
shows current cervical spine, thoracic spine, and lumbar 
spine disabilities and includes a nexus opinion relating a 
current cervical spine disability to in-service neck 
injuries.  

3.  Evidence received since the November 1988 Board decision 
is duplicative of previously considered evidence or is not 
probative of the issues of entitlement to service connection 
for right knee and left knee disabilities.  

4.  The veteran was notified of the August 1989 rating 
decision that denied reopening the claim of entitlement to 
service connection for a bilateral eye disability by letter 
dated August 30, 1989, and he did not perfect a timely 
appeal.  

5.  Evidence received since the August 1989 rating decision 
is duplicative of previously considered evidence or is not 
probative of the issue of entitlement to service connection 
for an eye disability, to include residuals of corneal 
abrasions, refractive visual error, and photophobia.  


CONCLUSIONS OF LAW

1.  The November 1988 Board decision, which denied 
entitlement to service connection for cervical spine, 
thoracic spine, lumbar spine, right knee, and left knee 
disabilities, is final. 38 U.S.C.A. § 7105 (West 1991).  

2.  The evidence received since the November 1988 Board 
decision is new and material evidence; the claims of 
entitlement to service connection for cervical spine, 
thoracic spine, and lumbar spine disabilities are reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2002).  

3.  A cervical spine disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).  

4.  The evidence received since the November 1988 Board 
decision is not new and material evidence; the claims of 
entitlement to service connection for right knee and left 
knee disabilities are not reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2002).  

5.  The August 1989 rating decision, which denied entitlement 
to service connection for an eye disability, is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2002).  

6.  The evidence received since the August 1989 rating 
decision is not new and material evidence; the claim of 
entitlement to service connection for an eye disability, to 
include residuals of corneal abrasions, refractive visual 
error, and photophobia, is not reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  The VA shall notify the claimant 
and the claimant's representative, if any, of the evidence 
that is necessary to substantiate the claim, which evidence 
the claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West. Supp. 2002).  

The VA fulfilled its duty to assist the veteran in compliance 
with The Veterans Claims Assistance Act of 2000.  In 
compliance with the December 2000 Board remand, the RO 
obtained the available service department and service medical 
records for the veteran's Army National Guard and Navy 
service and medical records from the veteran's identified 
health care providers.  The veteran received VA examinations 
in April 2001.  He and his representative filed numerous lay 
statements with the RO, and he and his wife provided sworn 
testimony at a March 1999 hearing.  

The VA also fulfilled its duty to inform the veteran in 
compliance with The Veterans Claims Assistance Act of 2000.  
The November 1988 Board decision, the August 1989 and March 
1998 rating decisions, the July 1998, December 1999, April 
2002, and July 2002 statements of the case, the December 2000 
Board remand, and the RO's August 1989, September 1989, July 
1995, October 1997, April 1998, July 1998, December 1998, 
February 1999, August 1999, December 1999, March 2000, March 
2001, April 2001, February 2002, April 2002, July 2002, and 
November 2002 letters informed the veteran of the applicable 
laws and regulations, the evidence needed to substantiate the 
claims, and which party was responsible for obtaining the 
evidence.  In these documents, VA informed the veteran that 
it would obtain the available records in the custody of 
federal departments and agencies, including his service 
department and service medical records and Social Security 
Disability records, and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity and that it still remained 
his ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claims.  

Several new provisions of The Veterans Claims Assistance Act 
of 2000, which redefined VA's obligations with respect to the 
duty to assist and inform the veteran, applied only to claims 
filed on or after August 29, 2001 and did not apply to the 
veteran's June 1995 application to reopen the service 
connection claims.  In any event, however, the RO's April 
2001 letter and the July 2002 supplemental statement of the 
case specifically informed the veteran of new provisions of 
The Veterans Claims Assistance Act of 2000 and reiterated the 
types of evidence needed to support his claims.  The VA has 
fulfilled its duty to assist and inform the veteran because 
he was informed of new and applicable laws and regulations, 
the evidence needed to substantiate the claims, told which 
party was responsible for obtaining the evidence, provided 
ample opportunity to submit such evidence, and VA has 
obtained such evidence or confirmed its unavailability.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for
cervical spine, thoracic spine, and lumbar spine disabilities

The November 1988 Board decision, which denied entitlement to 
service connection for cervical spine, thoracic spine, and 
lumbar spine disabilities, was based on the evidence of 
record at the time, which included lay statements, a formal 
application for service connection, hearing testimony, 
service department records, service medical records, and VA 
and private medical records.  

In voluminous lay statements, the January 1971 formal 
application for service connection, and the January 1988 
hearing testimony, the veteran asserted that he had 
experienced continuous neck and back pain since a December 
1963 rickshaw accident in Hong Kong but that treatment had 
been delayed until the ship was underway because the ship's 
doctors had been on liberty.  He questioned the validity of 
the examinations at his three separations from service 
because he felt that he had been rushed through and that his 
symptoms had not been accurately recorded.  In April 1984 and 
August 1987, the veteran told VA psychologists that he had 
incurred a ruptured disc between L4 and L5 and a bone spur on 
L4 in a 1979 industrial accident several years after service.  
In an April 1987 lay statement, the veteran's mother and 
father insisted that military doctors had misstated the 
veteran's history because he had never been in a diving board 
accident in his teen years or at any time.  In a June 1988 
statement, the veteran stated his belief that improper 
medical care in service eventually caused his current back 
disabilities.  

Service department records obtained prior to November 1988 
showed that the veteran had honorable active duty in the Navy 
from March 1963 to March 1967, which included three years 
overseas.  The veteran received hostile fire pay as part of 
an attack squadron attached to the U.S.S. Midway for the 
months of July and August 1965.  During this time, the crew 
of the U.S.S. Midway carried out over 11,900 combat sorties 
in a sustained series of air strikes against enemy military 
targets and logistics installations in North and South 
Vietnam.  The U.S.S. Midway was famous for destroying the 
first three MIG interceptors credited to U.S. forces in 
Southeast Asia.  Later, the veteran served as part of a heavy 
attack squadron attached to the U.S.S. Constellation in the 
Vietnam combat zone during all or part of the months of June, 
July, August, September, October, and November 1966.  As a 
result of his combat service, the veteran earned two Navy 
Unit Commendation Ribbons, a Vietnam Service Medal with two 
bronze stars, a National Defense Service Medal, and a 
Republic of Vietnam Campaign Medal with device.  

Service medical records obtained prior to November 1988 
showed that the veteran's spine was normal at a March 1963 
reenlistment examination.  In June 1963, a military examiner 
apparently looked at previous records, which the veteran and 
his parents believed were misstated, and noted that the 
veteran had experienced back pain since age 14 after someone 
jumped from a high diving board and landed on his back as he 
swam.  The veteran claimed that calisthenics, running, and 
jumping into foxholes had aggravated neck and back pain that 
preexisted his Army National Guard service.  The June 1963 x-
rays showed a negative thoracic and lumbosacral spine, but 
the June 1963 diagnoses were mixed.  One examiner found no 
musculoskeletal disease to explain the veteran's complaints, 
and other examiners stated diagnoses of chronic back ache, 
lumbosacral sprain, and possible herniated nucleus pulposus 
with a history of back pain since age 14.  In July 1963, the 
veteran complained of back pain after lifting heavy boxes.  
In November 1963, the veteran reported falling while surfing 
and landing on his buttocks on a surfboard, and the diagnosis 
was a contusion of the buttocks, although the veteran 
returned later in November 1963 with complaints of lower back 
pain.  In December 1963, he reported pain all up and down his 
back after a motor vehicle rear-ended his rickshaw in Hong 
Kong during liberty, but he received only aspirin from the 
last medical corpsman still on ship.  Although January 1964 
x-rays showed a negative spine, the January 1964 diagnosis 
was cervical muscle sprain.  In March 1964, April 1964, and 
May 1964, the veteran complained several times of neck pain 
and popping in his neck.  Although the June 1964 x-ray 
continued to show a negative cervical spine, the June 1964 
diagnosis was an old cervical sprain, and the veteran was 
given a cervical collar to wear.  In September 1964, the 
veteran complained of back pain since the December 1963 
rickshaw accident, and the diagnosis was chronic mild 
myositis of the cervical musculature.  At an October 1964 
examination, the veteran's spine was deemed normal, but he 
reported having back pain since the December 1963 rickshaw 
accident.  The October 1964 examiner opined that the rickshaw 
accident had been minor because no treatment was documented 
until liberty was over and the ship was underway.  In April 
1965, the veteran reported having a stiff neck.  The May 1965 
cervical spine x-rays showed a slight straightening of the 
usual cervical lordosis from C2 to C5, and the diagnosis was 
mild chronic fasciitis at C-2, which was not considered 
disabling  In June 1965 and August 1965, the veteran's stiff 
neck was treated with injections of Xylocaine and 
hydrocortisone, and in January 1966, it was treated with heat 
and neck exercises.  In June 1966, the veteran complained 
several times of low back pain.  By the time of the February 
1967 examination, the veteran's spine was again deemed 
normal.  

VA and private medical records obtained prior to November 
1988 included a January 1971 letter from a private 
chiropractor, which stated a May 1970 tentative diagnosis of 
semi-spinalis capitis or splenius capitis ligaments.  At a 
July 1971 VA examination, the veteran reported having back 
pain since the December 1963 rickshaw accident, and the VA 
examiner related current fibrous thickening on the right side 
of C3 to the December 1963 rickshaw accident.  VA x-rays and 
clinic visits revealed minimal curvature of the cervical 
spine in March 1971, lumbosacral spine pain in June 1981, 
mild osteoarthritis changes at L3-4 in July 1981, mild 
degenerative changes of the lumbodorsal spine in March 1982, 
chronic back pain in July 1982, lumbar pain in August 1983, 
and a normal cervical spine in March 1984 and February 1987, 
thoracic spine arthritis in July 1986, and general 
spondylosis of the thoracic spine in February 1987.  The 
October 1984 and January 1987 VA examiners related chronic 
low back pain to the 1979 industrial accident.  In March 
1987, the veteran had generalized cervical, thoracic, and 
lumbar spine complaints, and he reported being unable to work 
since he incurred a herniated nucleus pulposus in the 1979 
industrial accident, which resulted in a June 1980 L4-5 
diskectomy.  Private x-rays of the cervical and lumbar spine 
in May 1987 showed slight narrowing of the C5-6 and C4-5 disc 
spaces and minimal to moderately severe narrowing of all disc 
spaces between T11 and L4.  The veteran underwent a lumbar 
laminectomy in May 1987, and x-rays showed no evidence of 
degenerative arthritis.  The October and December 1987 VA x-
rays of the thoracic spine showed spondylosis, the February 
1988 VA x-rays of the cervical and lumbosacral spine showed 
slight narrowing of the disc space at C4-5 and a little 
narrowing of the disc space at L2-3 and hypertrophic lipping 
of the vertebral bodies.  In March 1988 diagnoses included 
spondylosis of the cervical and thoracic spine with minor 
disk narrowing.  In July 1988 and October 1988, the veteran 
continued to complain of cervical, thoracic, and lumbar spine 
pain.  

In November 1988, the Board considered the evidence of record 
at the time and denied entitlement to service connection for 
cervical spine, thoracic spine, and lumbar spine 
disabilities.  The November 1988 Board decision is final.  
The veteran then filed an informal application to reopen the 
claims in June 1995.  The March 1998 rating decision denied 
reopening the claims, and the veteran perfected a timely 
appeal.  

The claims should be reopened because, since November 1988, 
the veteran has submitted new and material evidence in the 
form of lay statements, additional service department 
records, additional service medical records, and additional 
VA and private medical records.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  

The new lay statements since November 1998 are material 
because they establish continuity of cervical spine, thoracic 
spine, and lumbar spine symptomatology since service.  
Continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  In June 1995 
and October 1997 statements, the veteran reported receiving a 
neck brace after doctors returned from the liberty in Hong 
Kong and treated him in sick bay after the ship got underway.  
He stopped wearing the neck brace after a short time because 
he overheated and passed out during an inspection.  He denied 
injuring his back in a diving incident at age 14 but reported 
other incidents which he believed injured his back.  A horse 
threw him against the side of a barn when he was 15.  While 
surfing in Hawaii in 1964, he fell on his buttocks and landed 
on the surfboard.  While unloading sea bags and foot lockers 
in San Diego, California, in 1964, a sea bag was thrown 
against his upper back and pushed him into the top of a foot 
locker.  In April 2001, the veteran reported injuring his 
neck twice in 1962 when he jumped in a foxhole and caught his 
helmet strap and again when he drove a jeep into a hole and 
the gun on the back of the jeep hit him in the head.  He 
reported ongoing back pain after all of these incidents.  

The additional service department records obtained after 
November 1988 are material because they confirm the dates of 
the veteran's inactive and active Army National Guard 
service.  Service department records confirm that the veteran 
served in the Army National Guard from April 1960 to March 
1963 and from February 1972 to June 1972, including periods 
of active duty for training from May 1960 to November 1960, 
July 1961 to August 1961, and June 1962 to July 1962.  

The additional service medical records obtained after 
November 1988 are material because they show that the veteran 
received diagnosis and treatment of a cervical spine 
disability during his Army National Guard service.  At an 
April 1960 enlistment examination, the veteran's spine was 
normal.  In May 1960, the veteran had been going to a 
chiropractor for treatment of back pain and had almost passed 
out while standing in formation.  In June 1960, the veteran 
was in traction, and the diagnosis was strain of the cervical 
spine.  In September 1960, the veteran reported a history of 
swollen or painful joints, but there were no positive 
findings to justify his back complaints.  At a February 1972 
reenlistment examination, his spine was deemed normal, and he 
denied a history of recurrent back pain.  

The VA and private medical records obtained after November 
1988 are material because they show current cervical, 
thoracic, and lumbar spine disabilities and include a nexus 
opinion relating the current cervical spine disability to an 
in-service event.  A valid claim requires proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Current cervical spine disabilities include spinal 
stenosis at C5-6 and right foraminal herniation at C6-7 in 
May 1996, degenerative joint disease in September 1996, 
radiculopathy of C5 and C6 in November 1996, and herniation 
at C5-7 in December 1996, and status post surgical fusion of 
the cervical vertebrae with residuals limited range of 
motion, pain, and right peripheral neuropathy in April 2001.  
The February 1997 VA examiner opined that the veteran' neck 
pain had been present since the 1963 rickshaw accident, and 
the April 2001 VA examiner opined that in-service neck 
injuries in the foxhole, jeep, and rickshaw accidents caused 
the need for cervical fusion in February 1992 to treat the 
cervical spine impairment.  Current thoracic spine 
disabilities include degenerative joint disease of the 
thoracic spine in December 1992 and June 1995.  Current 
lumbar spine disabilities include degenerative joint disease 
of the lumbar spine in December 1992, June 1995, and 
September 1996 and spinal fusion at L3-5 to treat foramina 
stenosis at L4-5, lumbar spinal stenosis, and spondylosis in 
May 1996, and status post surgical fusion of the lumbar spine 
with limited range of motion, pain, and sciatica, and 
degenerative disc disease of the lumbosacral spine with pain 
and sciatica in April 2001.  

The claims must be reopened because the veteran has submitted 
new and material evidence that, in conjunction with 
previously considered evidence, is so significant that it 
must be considered to fairly decide the merits of the claims.  
Hodge, 155 F.3d at 1363.  

Appellate consideration of the issues of entitlement to 
service connection for thoracic spine and lumbar spine 
disabilities will be deferred pending additional development 
by the Board, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2)).  When the additional development is completed, 
the Board will provide notice as required by Rule of Practice 
903.  38 C.F.R. § 20.903).  After giving the required notice 
and reviewing the veteran's response, the Board will prepare 
a separate decision addressing the issues of entitlement to 
service connection for thoracic spine and lumbar spine 
disabilities.  

Although the Board decided the veteran's claims on grounds 
different from that of the RO, which denied reopening the 
claims, the veteran has not been prejudiced by the Board 
decision to reopen the claims, decide the issue of 
entitlement to service connection for a cervical spine 
disability, and undertake additional development on the 
issues of entitlement to service connection for thoracic 
spine and lumbar spine disabilities.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  


Entitlement to service connection for a cervical spine 
disability

For the veteran to establish service connection for a 
cervical spine disability, the evidence must demonstrate that 
a cervical spine disability was contracted in the line of 
duty coincident with military service, or if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  

To establish service connection, the veteran must submit 
evidence of a current cervical spine disability, in-service 
diagnosis or treatment of the cervical spine disability, and 
a nexus opinion by a medical professional relating the 
current cervical spine disability to active service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certainly, the veteran has a current cervical spine 
disability.  Brammer, 3 Vet. App. at 225.  Current cervical 
spine disabilities include spinal stenosis at C5-6 and right 
foraminal herniation at C6-7 in May 1996, degenerative joint 
disease in September 1996, radiculopathy of C5 and C6 in 
November 1996, herniation at C5-7 in December 1996, and 
status post surgical fusion of the cervical vertebrae with 
residuals limited range of motion, pain, and right peripheral 
neuropathy in April 2001.  

Service medical records also show in-service diagnosis and 
treatment of cervical spine disorders and ongoing complaints 
of neck pain.  During the first period of Army National Guard 
service, the veteran experienced cervical spine strain in 
June 1960.  During active Navy service, the veteran had 
cervical muscle sprain in January 1964, neck pain and popping 
in March 1964, April 1964, and May 1964, chronic mild 
myositis of the cervical musculature in September 1964, and 
neck stiffness in April 1965, June 1965, August 1965, and 
January 1966.  

The medical evidence includes three nexus opinions relating a 
current cervical spine disability to active service.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  The July 1971 VA 
examiner related current fibrous thickening on the right side 
of C3 to the December 1963 rickshaw accident.  The February 
1997 VA examiner opined that the veteran' neck pain had been 
present since the December 1963 rickshaw accident, and the 
April 2001 VA examiner opined that in-service neck injuries 
in foxhole, jeep, and rickshaw accidents caused the need for 
cervical fusion in February 1992 to treat cervical spine 
impairment.  Therefore, the veteran's current spine 
disability is causally related to active service.  

Entitlement to service connection for a cervical spine 
disability is warranted because a preponderance of the 
evidence supports the claim.  In these circumstances, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 1110, 1131, 1153, 5107; 38 C.F.R. § 3.102 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for
right knee and left knee disabilities

The November 1988 Board decision, which denied entitlement to 
service connection for right knee and left knee disabilities, 
was based on the evidence of record at the time, which 
included lay statements, the formal application for service 
connection, hearing testimony, service department records, 
service medical records, and VA medical records.  

In lay statements, the January 1971 formal application for 
service connection, and January 1988 hearing testimony, the 
veteran asserted that he injured his knees when another 
player fell across his legs during a football game outside 
the barracks sometime in 1963, 1964, or 1965.  

Service department records obtained before November 1988 
showed that the veteran had honorable active duty in the 
Navy, which included combat duty in Vietnam in 1965 and 1966.  

Service medical records obtained before November 1988 showed 
that, at the March 1963 reenlistment examination, the 
veteran's lower extremities were normal, and he reported a 
history of leg cramping after prolonged or strenuous 
exercise, which was not considered disabling.  At the October 
1964 examination, the veteran's lower extremities were 
normal, and the veteran denied a history of trick or locked 
knee.  In April 1965, the veteran reported having sore legs.  
In June 1966, the veteran reported right knee discomfort for 
the past three days, and the diagnosis was osteochondritis 
dissecans.  At the February 1967 discharge examination, the 
veteran's lower extremities were normal.  

VA and private medical records obtained before November 1988 
showed that, at the March 1971 VA examination, the veteran 
reported injuring both knees while playing football outside 
the barracks in 1963.  The March 1971 VA x-rays of the knees 
were normal, but the diagnosis was residuals of trauma of the 
right and left knee joints not supported by radiographic 
evidence.  The February 1988 VA x-rays of the right knee and 
left knee were also normal, but the March 1988 VA diagnoses 
included mild chondromalacia of both knees.  In October 1988, 
the veteran continued to complain of bilateral knee pain, and 
the VA diagnosis was mild bilateral riding patellae.  The 
October 1988 VA x-ray of both knees revealed mild medial 
right knee joint compartment narrowing with weightbearing and 
mild degenerative changes on the medial aspect of both 
patellofemoral joints with a possible intra-articular loose 
body in the medal patellofemoral joint on the left.  Because 
the October 1988 neurological examination revealed decreased 
sensation in the left leg and foot, a left knee support was 
applied on a trial basis.

The November 1988 Board decision, which denied entitlement to 
service connection for right knee and left knee disabilities, 
is final.  The veteran filed an informal application to 
reopen the claims in June 1995.  The March 1998 rating 
decision denied reopening the claims, and the veteran 
perfected a timely appeal.  

The veteran has not submitted new and material evidence to 
reopen the claims.  Hodge, 155 F.3d at 1363; 38 C.F.R. 
§ 3.156(a).  The evidence submitted since November 1988, 
which includes lay statements, additional service department 
records, additional service medical records, and additional 
post-service VA and private medical records, is duplicative 
of previously considered evidence or is not probative of the 
issues of entitlement to service connection for right knee 
and left knee disabilities.  

The only new statements, dated June 1995 and October 1997, 
are not material because they duplicate pre-November 1988 
assertions that the veteran's knees were injured during 
active Navy service.  

The additional service department and service medical records 
are not material because they show normal knees during the 
veteran's Army National Guard service.  At the April 1960 
enlistment examination, the veteran's lower extremities were 
normal, and in September 1960, October 1960, and February 
1972, the veteran denied a history of arthritis or trick or 
locked knee.  

The additional VA and private medical records are not 
material because they fail to show continuity of right knee 
and left knee symptomatology since service.  See Savage, 10 
Vet. App. at 495.  The veteran had no right knee or left knee 
symptoms in the first fifteen years after service.  Many 
years went by before the appearance of knee arthritis in 
March 1987, mild chondromalacia of both knees in March 1987, 
bilateral knee pain, mild bilateral riding patellae, and 
decreased sensation in the left leg in October 1988, 
degenerative joint disease of the left knee in October 1995, 
degenerative joint disease of the knees in May 1996, torn 
posterior horn of the medial meniscus of the left knee in 
September 1996, and left knee arthroscopy and partial medial 
meniscectomy to treat a possible medial meniscal tear or 
arthritis in the left knee in October 1996.  

For all these reasons, the claims are not reopened.  The 
evidence received since November 1988 is duplicative of 
previously considered evidence or is not probative of the 
issues of entitlement to service connection for right knee 
and left knee disabilities.  


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
eye disability,
to include residuals of corneal abrasions, refractive visual 
error, and photophobia

The August 1989 rating decision, which denied entitlement to 
service connection for an eye disability, was based on the 
evidence of record at the time, which included lay 
statements, a formal application for service connection, 
hearing testimony, service department records, service 
medical records, and VA examination reports.  

In lay statements, the January 1971 formal application for 
service connection, and January 1988 hearing testimony, the 
veteran asserted that he experienced corneal abrasions, 
conjunctivitis, and photophobia in service in 1965.  In a 
March 1987 statement, he asserted that he had just started 
wearing bifocals for the first time, and in July 1987, he 
reported getting an eye infection in service after a jet blew 
fuel in his eyes.  

Service department records obtained before the August 1989 
rating decision showed that the veteran had honorable active 
duty in the Navy, which included combat duty in Vietnam in 
1965 and 1966.  

Service medical records also showed that the veteran's eyes 
were normal at the March 1963 reenlistment examination, 
although he wore glasses for defective vision that was not 
considered disabling.  In September 1963, the veteran 
complained of sore eyes for the past three days, but 
superficial dilation of the eyes revealed that his eyes were 
within normal limits.  At the October 1964 examination, the 
veteran's eyes were normal except for defective visual acuity 
of 20/80 in the right eye and 20/200 in the left eye, 
corrected to 20/20 and not considered disabling.  In February 
1965 and April 1965, the veteran wore contact lens, and the 
diagnosis was infectious bilateral conjunctivitis.  In May 
1965, the diagnosis was bilateral conjunctivitis, which was 
treated with an eye patch and Neosporin ophthalmic ointment.  
In June 1965, the diagnosis was bilateral corneal abrasions 
secondary to contact lenses, which were treated with an eye 
patch and Bacitracin ophthalmic ointment.  The corneal 
abrasions completely healed within 36 hours.  At the February 
1967 discharge examination, the veteran's eyes were normal 
except for defective visual acuity of 20/100 in the right eye 
and 20/200 in the left, corrected to 20/25 and not considered 
disabling.  

VA and private medical records obtained before November 1988 
showed that, in March 1971, the veteran reported wearing 
sunglasses because of corneal abrasions secondary to contact 
lenses.  There were no corneal abrasions or photophobia at 
the April 1971 VA eye examination.  The July 1987 VA 
diagnosis was conjunctivitis.  In October 1988, there were no 
signs of conjunctivitis.  The December 1988 VA diagnosis was 
myopic astigmatism in both eyes and chronic blepharitis and 
otherwise normal ocular health.  In June 1989, the veteran 
reported having current eye pain and a history of detached 
retina.  

The August 1989 rating decision became final because the 
veteran was notified of the decision by letter dated August 
30, 1989, and the veteran did not perfect a timely appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  The veteran then filed an informal application to 
reopen the claim in June 1995.  The March 1998 rating 
decision denied reopening the claim, and the veteran 
perfected a timely appeal.  

The veteran has not submitted new and material evidence to 
reopen the claim.  Hodge, 155 F.3d at 1363; 38 C.F.R. 
§ 3.156(a).  The evidence submitted since August 1989, which 
includes lay statements, additional service department 
records, additional service medical records, and an 
additional post-service VA medical record, is duplicative of 
previously considered evidence or is not probative of the 
issue of entitlement to service connection for an eye 
disability.  

The only new lay statements, dated June 1995 and October 
1997, are not material because they duplicate pre-November 
1988 assertions that the veteran incurred an eye disability 
in service after a jet blew fuel in his eyes.  

The additional service department and service medical records 
are not material because they show normal eyes during the 
veteran's Army National Guard service.  At the April 1960 
enlistment examination, the veteran's eyes were normal.  
After reporting a history of eye trouble and wearing glasses 
in September 1960 and October 1960, the veteran's eyes were 
actually normal and he denied a history of eye trouble at the 
February 1972 reenlistment examination.  

The single VA medical record obtained since November 1988 is 
not material because it fails to show continuity of eye 
symptomatology since service.  See Savage, 10 Vet. App. at 
495.  Even though the veteran complained of floaters in his 
right eye in October 1996, the medical evidence does not 
include a nexus opinion relating a current eye disability to 
active service.  See Pond, 12 Vet. App. at 346.  

For all these reasons, the claim is not reopened.  The 
evidence received since August 1989 is duplicative of 
previously considered evidence or is not probative of the 
issue of entitlement to service connection for an eye 
disability.  


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for a cervical spine, 
thoracic spine, and lumbar spine disabilities are reopened, 
and entitlement to service connection for a cervical spine 
disability is granted.  

New and material evidence not having been submitted, the 
claims of entitlement to service connection for right knee 
and left knee disabilities are not reopened, and entitlement 
to service connection for right knee and left knee 
disabilities remains denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an eye 
disability, to include residuals of corneal abrasions, 
refractive visual error, and photophobia, is not reopened, 
and entitlement to service connection for an eye disability 
remains denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

